DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Pre-amendment filed July 13, 2022.  Claims 2-23 are pending.  Claim 1 was canceled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  Claims 2-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of  U.S. Patent 11,081,492 in view of Oh (2015/0228623).  Although the conflicting claims are not identical, they are not patentably distinct from each other because application claims 2 and 14 of this present application are drawn to the same subject matter, and claimed by the Patent claims 1-20 of  U.S. Patent 11,081,492, wherein claim 15 of  U.S. Patent 11,081,492 substantially recites limitations of the application base claims 2 and 14  for a semiconductor memory device at least comprising a semiconductor substrate comprising a plurality of transistor arranged along a first direction; and a first chip (as recited in Patent claims 9-17 for first and second chips) including a stacked body including a plurality of first electrode films (word lines as recited in application claims 2 and 14) stacked to be separated from each other along a third direction crossing the first direction and a second direction; a semiconductor member piercing the electrode films as the word lines;  a charge storage member provided between the semiconductor member and one of the plurality of electrode films, and a first contact connecting the one of the plurality of electrode films, a second contact connecting source or drain of one of the transistors, wherein plurality of first pads (as recited in patent claim 15) having first pad faces, respectively, and a plurality of contact plugs (as first contact recited in patent claim 1) each extending in the third direction to reach a corresponding one of the word lines at the contact portion and being electrically connected to a corresponding one of the first pads; and a second chip having a second bonding surface extending in the first direction and the second direction; a second chip (as recited in Patent claims 9-17 for first and second chips)  including a semiconductor substrate, a plurality of transistors (as recited in patent claim 1) formed in the semiconductor substrate, each of the transistors having a source, a drain and a gate electrode, and a plurality of second pads (as recited in patent claim 15) having second pad faces, respectively and each being electrically connected to the source or the drain of a corresponding one of the transistors, wherein the contact portion includes: a first staircase portion (as recited in application claim 1 for first stacked body) including the exposed ends of a first part of the word lines, each of the exposed ends of the first part of the word lines having a first length in the first direction, a second staircase portion (as recited in patent claim 1 as the first stacked body) including the exposed ends of a second part of the word lines, each of the exposed ends of the second part of the word lines having the first length in the first direction, and a terrace portion being provided between the first staircase portion and the second staircase portion in the first direction, the terrace portion having a second length in the first direction, the second length being longer than the first length (as recited in patent claim 7 for longer length).
Claims 1-20 of  U.S. Patent 11,081,492 already recite the first stacked body including the plurality of first electrode and the second stacked body including the plurality of second electrode, but does not mention the electrodes as word lines, and does not mention the plurality of electrodes comprising first word line to sixth word line (re application claim 14).
 However, Oh further teaches (at Figs 1,6A,11,12A-12B,21-23) a semiconductor memory device comprising a first staircase portion including at least a plurality of first electrode films 114/110, as word lines and comprising at least first word line to sixth word line, stacked to be separated from each other along a third direction crossing the first direction and the second direction, the first staircase portion including a first portion which has a staircase-like configuration (e.g. staircase region USR/USS in Figs 6A,12A-12B, para 61,72;61-77);  and the second staircase portion at least including a plurality of second electrode films as word lines stacked to be separated from each other along the third direction and being adjacent to the first stacked body in the second direction, the second stacked body including a third portion which has a staircase-like configuration (e.g. staircase region LSR/LSS in Figs 6A,11,12A-12B, para 61,72,61-77), wherein a terrace portion being provided between the first staircase portion and the second staircase portion in the first direction, the terrace portion having a second length in the first direction, the second length being longer than the first length (as shown in Fig 6A); and wherein the fifth word line and the sixth word line neighboring each other in the third direction, a first distance from the first end of the first word line to the second end of the second word line in the first direction being smaller than (as shown in Figs 6A, 11, 12A-12B) a second distance from the third end of the third word line to the fourth end of the fourth word line in the first direction, and the second distance from being larger than (as shown in Figs 6A, 11,12A-12B) a third distance from the fifth end of the fifth word line to the sixth end of the sixth word line in the first direction.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the semiconductor memory device comprising the first stacked body including a plurality of first electrode films of the Patent claims by employing the plurality of electrodes as the word lines, wherein the word lines comprises first word line to sixth word lines, as taught by Oh, wherein the terrace portion having the second length being longer the first length of the staircase portion at the exposed ends, as taught by Oh.  This is because of the desirability to form the three-dimensional semiconductor memory device by arranging the memory cells including the electrodes films as word lines, where the memory device is having three-dimensional structure.
 Furthermore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to employ the teachings as taught by Oh, and as well known in the art as evidently shown by the prior art cited of record, to provide the semiconductor memory device as further recited in application dependent claims 3-13,15-23, because of the desirability to form the three-dimensional semiconductor memory device.
 

  Claims 2-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of  U.S. Patent 10,672,782  in view of Oh (2015/0228623).  Although the conflicting claims are not identical, they are not patentably distinct from each other because application claims 2 and 14 of this present application are drawn to the same subject matter, and claimed by the Patent claims 1-16 of  U.S. Patent 10,672,782, wherein patent claims 1-16 substantially recite limitations of the application base claims 2 and 14  for a semiconductor memory device at least comprising a semiconductor substrate comprising a plurality of transistor arranged along a first direction;  a first chip (as recited in Patent claim 1 for first and second chips) including a stacked body including a plurality of first electrode films (word lines as recited in application claims 2 and 14) stacked to be separated from each other along a third direction crossing the first direction and a second direction; a semiconductor member piercing the electrode films as the word lines; a charge storage member provided between the semiconductor member and one of the plurality of electrode films; a plurality of first pads (as recited in patent claim 7 for plurality of pads);  and a plurality of a first contact plug (as recited in patent claim 7 for plurality of contacts) connecting the one of the plurality of electrode films (as recited in patent claim 1), a second contact connecting source or drain of one of the transistors, wherein plurality of first pads (as recited in patent claim 15) having first pad faces, respectively, and a plurality of contact plugs (as first contact recited in patent claim 1) each extending in the third direction to reach a corresponding one of the word lines at the contact portion and being electrically connected to a corresponding one of the first pads; and a second chip having a second bonding surface extending in the first direction and the second direction; a second chip (as recited in Patent claims 1 for first and second chips)  including a semiconductor substrate, a plurality of transistors (as recited in patent claim 1) formed in the semiconductor substrate, each of the transistors having a source, a drain and a gate electrode, and a plurality of second pads (as recited in patent claim 7) having second pad faces, respectively and each being electrically connected to the source or the drain of a corresponding one of the transistors, wherein the contact portion includes: a first staircase portion (as recited in application claim 1 for staircase-like having a plurality of first terraces and a second terrace), and a terrace portion being provided between the first staircase portion and the second staircase portion in the first direction, the terrace portion having a second length in the first direction, the second length being longer than the first length (as recited in patent claim 1 for longer length).
Claims 1-16 of  U.S. Patent 10,672,782 already recite the first stacked body including the plurality of first electrode and the second stacked body including the plurality of second electrode, but does not mention the electrodes as word lines (application claims 2,14), and does not mention the plurality of electrodes comprising first word line to sixth word line (re application claim 14).
 	However, Oh further teaches (at Figs 1,6A,11,12A-12B,21-23) a semiconductor memory device comprising a first staircase portion including at least a plurality of first electrode films 114/110, as word lines and comprising at least first word line to sixth word line, stacked to be separated from each other along a third direction crossing the first direction and the second direction, the first staircase portion including a first portion which has a staircase-like configuration (e.g. staircase region USR/USS in Figs 6A,12A-12B, para 61,72;61-77);  and the second staircase portion at least including a plurality of second electrode films as word lines stacked to be separated from each other along the third direction and being adjacent to the first stacked body in the second direction, the second stacked body including a third portion which has a staircase-like configuration (e.g. staircase region LSR/LSS in Figs 6A,11,12A-12B, para 61,72,61-77), wherein a terrace portion being provided between the first staircase portion and the second staircase portion in the first direction, the terrace portion having a second length in the first direction, the second length being longer than the first length (as shown in Fig 6A); and wherein the fifth word line and the sixth word line neighboring each other in the third direction, a first distance from the first end of the first word line to the second end of the second word line in the first direction being smaller than (as shown in Figs 6A, 11, 12A-12B) a second distance from the third end of the third word line to the fourth end of the fourth word line in the first direction, and the second distance from being larger than (as shown in Figs 6A, 11,12A-12B) a third distance from the fifth end of the fifth word line to the sixth end of the sixth word line in the first direction.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the semiconductor memory device comprising the first stacked body including a plurality of first electrode films of the Patent claims of the U.S. Patent 10,672,782 by employing the plurality of electrodes as the word lines, wherein the word lines comprises first word line to sixth word lines, as taught by Oh, wherein the terrace portion having the second length being longer the first length of the staircase portion at the exposed ends, as taught by Oh.  This is because of the desirability to form the three-dimensional semiconductor memory device by arranging the memory cells including the electrodes films as word lines, where the memory device is having three-dimensional structure.
	Patent claims 2-4 recite the limitations as recited in application claims 3-4 and 15-16.
Patent claim 15 recite the limitations as recited in application claims 12 and 22.  Patent claim 16 recite the limitations as recited in application claims 13 and 23.  Furthermore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to employ the teachings as taught by Oh, and as well known in the art as evidently shown by the prior art cited of record, to provide the semiconductor memory device as further recited in application dependent claims 3-13,15-23, because of the desirability to form the three-dimensional semiconductor memory device.





  Claims 2-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of  U.S. Patent 10,276,585  in view of Oh (2015/0228623).  Although the conflicting claims are not identical, they are not patentably distinct from each other because application claims 2 and 14 of this present application are drawn to the same subject matter, and claimed by the Patent claims 1-16 of  U.S. Patent 10,672,782, wherein patent claims 23-27 and 1-22 substantially recite limitations of the application base claims 2 and 14  for a semiconductor memory device at least comprising a first chip (as recited in Patent claim 23 for first and second chips) including a semiconductor substrate
a stacked body including a plurality of first electrode films (word lines as recited in application claims 2 and 14) stacked to be separated from each other along a third direction crossing the first direction and a second direction; a semiconductor member piercing the electrode films as the word lines; a charge storage member provided between the semiconductor member and one of the plurality of electrode films; a first pad; and a first contact connecting the one of the plurality of electrode films (as recited in patent claim 23) to the first pad;  and a second chip having a second bonding surface extending in the first direction and the second direction; a second chip (as recited in Patent claims 1 for first and second chips)  including a semiconductor substrate, a plurality of transistors (as recited in patent claim 1) formed in the semiconductor substrate, each of the transistors having a source, a drain and a gate electrode inherently, and a second pad (as recited in patent claim 23) having second pad faces; and a second contact being electrically connected to the source or the drain of a corresponding one of the transistors to the second pad, wherein the contact portion includes: a staircase like  (as recited in patent claim 27), where the staircase-like has a plurality of first terraces and a second terrace), and a terrace portion being provided between the first staircase portion and the second staircase portion in the first direction, the terrace portion having a second length in the first direction, the second length being longer than the first length (as recited in patent claim 1 for longer length).
Claims 1-16 of  U.S. Patent 10,672,782 already recite the first stacked body including the plurality of first electrode and the second stacked body including the plurality of second electrode with first and second pads, but does not mention the electrodes as word lines (application claims 2,14), a plurality of first pads and a plurality of second pads (application claims 2,14), and does not mention the plurality of electrodes comprising first word line to sixth word line (re application claim 14).
 	However, Oh further teaches (at Figs 1,6A,11,12A-12B,21-23) a semiconductor memory device comprising a first staircase portion including at least a plurality of first electrode films 114/110, as word lines and comprising at least first word line to sixth word line, stacked to be separated from each other along a third direction crossing the first direction and the second direction, the first staircase portion including a first portion which has a staircase-like configuration (e.g. staircase region USR/USS in Figs 6A,12A-12B, para 61,72;61-77);  wherein the memory device comprises the plurality of first pads 73 and the plurality of second pads 76 (as shown in Fig 1); and the second staircase portion at least including a plurality of second electrode films as word lines stacked to be separated from each other along the third direction and being adjacent to the first stacked body in the second direction, the second stacked body including a third portion which has a staircase-like configuration (e.g. staircase region LSR/LSS in Figs 6A,11,12A-12B, para 61,72,61-77), wherein a terrace portion being provided between the first staircase portion and the second staircase portion in the first direction, the terrace portion having a second length in the first direction, the second length being longer than the first length (as shown in Fig 6A); and wherein the fifth word line and the sixth word line neighboring each other in the third direction, a first distance from the first end of the first word line to the second end of the second word line in the first direction being smaller than (as shown in Figs 6A, 11, 12A-12B) a second distance from the third end of the third word line to the fourth end of the fourth word line in the first direction, and the second distance from being larger than (as shown in Figs 6A, 11,12A-12B) a third distance from the fifth end of the fifth word line to the sixth end of the sixth word line in the first direction.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the semiconductor memory device comprising the first stacked body including a plurality of first electrode films of the Patent claims of the U.S. Patent 10,672,782 by employing the plurality of electrodes as the word lines, wherein the word lines comprises first word line to sixth word lines, wherein the memory device comprises the plurality of first pads and the plurality of second pads, as taught by Oh, and wherein the terrace portion having the second length being longer the first length of the staircase portion at the exposed ends, as taught by Oh.  This is because of the desirability to form the three-dimensional semiconductor memory device by arranging the memory cells including the electrodes films as word lines, where the memory device is having three-dimensional structure.  Furthermore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to employ the teachings as taught by Oh, and as well known in the art as evidently shown by the prior art cited of record, to provide the semiconductor memory device as further recited in application dependent claims 3-13,15-23, because of the desirability to form the three-dimensional semiconductor memory device.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822